*583The Family Court correctly denied the father’s objections to the Support Magistrate’s determinations. Evidence of the father’s failure to pay child support as ordered constituted prima facie evidence of a willful violation (see Family Ct Act § 454 [3] [a]; Matter of Cooper v Robertson, 69 AD3d 714, 714 [2010]). The burden then shifted to the father to offer competent, credible evidence of his inability to make the required payments (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]). The father, who the Support Magistrate found lacked credibility in his testimony regarding his search for employment, failed to sustain this burden. Although the father asserted that he was unemployed and had no money to pay child support, he did not present competent, credible evidence that he had actively sought employment sufficient to rebut the mother’s prima facie showing (see Matter of Cooper v Robertson, 69 AD3d at 714; see also Matter of Richards v Bailey, 296 AD2d 412, 413 [2002]; Matter of Fallon v Fallon, 286 AD2d 389, 389 [2001]).
The father’s remaining contentions are without merit. Angiolillo, J.E, Belen, Chambers and Austin, JJ., concur.